Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page HH
                                                                          1 of 17
             USCA11 Case: 19-13482 Date
                                    (1 ofFiled:
                                          2) 01/04/2021 Page: 1 of 1
                                                                                       Jan 4, 2021
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT                                                     MIAMI

                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

  David J. Smith                                                                      For rules and forms visit
  Clerk of Court                                                                      www.ca11.uscourts.gov


                                           January 04, 2021

   Clerk - Southern District of Florida
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 19-13482-GG
   Case Style: Joel Lucoff v. Navient Solutions, LLC, et al
   District Court Docket No: 0:18-cv-60743-RAR

   A copy of this letter, and the judgment form if noted above, but not a copy of the court's
   decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
   was previously forwarded to counsel and pro se parties on the date it was issued.

   The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
   was previously provided on the date of issuance.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Lois Tunstall
   Phone #: (404) 335-6191

   Enclosure(s)
                                                                       MDT-1 Letter Issuing Mandate
Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page 2 of 17
             USCA11 Case: 19-13482 Date
                                    (2 ofFiled:
                                          2) 01/04/2021 Page: 1 of 1


                             UNITED STATES COURT OF APPEALS
                                   For the Eleventh Circuit
                                       ______________

                                            No. 19-13482
                                           ______________

                                       District Court Docket No.
                                         0:18-cv-60743-RAR

   JOEL D. LUCOFF,

                                                      Plaintiff - Appellant,

   versus

   NAVIENT SOLUTIONS, LLC,
   STUDENT ASSISTANCE CORPORATION,

                                               Defendants - Appellees.
                         __________________________________________

                         Appeal from the United States District Court for the
                                    Southern District of Florida
                         __________________________________________

                                             JUDGMENT

   It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
   entered as the judgment of this Court.

                                     Entered: December 04, 2020
                           For the Court: DAVID J. SMITH, Clerk of Court
                                           By: Jeff R. Patch




  ISSUED AS MANDATE 01/04/2021
Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page 3 of 17
            USCA11 Case: 19-13482 Date
                                   (1 ofFiled:
                                         16) 12/04/2020 Page: 1 of 15



                                                                      [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-13482
                           ________________________

                       D.C. Docket No. 0:18-cv-60743-RAR



  JOEL D. LUCOFF,


                                                               Plaintiff-Appellant,


                                      versus


  NAVIENT SOLUTIONS, LLC,
  STUDENT ASSISTANCE CORPORATION,


                                                            Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (December 4, 2020)
Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page 4 of 17
            USCA11 Case: 19-13482 Date
                                   (2 ofFiled:
                                         16) 12/04/2020 Page: 2 of 15



  Before JORDAN, JILL PRYOR, and BRANCH, Circuit Judges.

  BRANCH, Circuit Judge:

         After Navient Solutions, LLC and its affiliate, Student Assistance

  Corporation (“SAC”), called Joel Lucoff’s cell phone almost 2,000 times

  concerning his unpaid student loan, Lucoff sued Navient and SAC alleging

  violations of the Telephone Consumer Protection Act of 1991 (“TCPA”), 47

  U.S.C. § 227. The TCPA prohibits callers from making non-emergency calls using

  an “automatic telephone dialing system” (“ATDS”)1 or an “artificial or

  prerecorded voice” to a person’s cell phone unless the call is made with the prior

  express consent of the called party. Id. Because we agree with the district court

  that Lucoff expressly consented to receive Navient and SAC’s calls, we affirm the

  district court’s grant of summary judgment to Navient and SAC.

                                      I.      Background

         A.     Lucoff’s Student Loans




         1
             The TCPA defines an ATDS as “equipment which has the capacity—(A) to store or
  produce telephone numbers to be called, using a random or sequential generator; and (B) to dial
  such numbers.” 47 U.S.C. § 227(a)(1). In Glasser v. Hilton Grand Vacations Co., we held that
  the clause “using a random or sequential number generator” modifies “both verbs (‘to store’ and
  ‘[to] produce’).” 948 F.3d 1301, 1306 (11th Cir. 2020) (alteration in original). So to be an
  ATDS under the TCPA “the equipment must (1) store telephone numbers using a random or
  sequential number generator and dial them or (2) produce such numbers using a random or
  sequential number generator and dial them.” Id. Under Glasser, equipment that calls a targeted
  list of individuals is not an ATDS because the call-list was not randomly or sequentially
  generated and dialed. Id.
                                                 2
Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page 5 of 17
            USCA11 Case: 19-13482 Date
                                   (3 ofFiled:
                                         16) 12/04/2020 Page: 3 of 15



            Lucoff, now an attorney, obtained various federal loans to pay for law

  school, which he began in 1994. In 2006, Lucoff consolidated his student loans

  under the Federal Family Education Loan Program (“FFELP”). Navient 2 serviced

  Lucoff’s FFELP consolidated loan, and SAC performed default aversion services

  on it.3

            B.    The Arthur Class Settlement

            In 2010, a class of borrowers sued Navient, alleging that the company and its

  affiliates, including SAC, committed TCPA violations by calling class members’

  cell phones without consent between October 27, 2005, and September 14, 2010.

  In exchange for settling those claims, Navient agreed to implement “prospective

  practice changes” and “contribute . . . monetary relief” to a fund accessible by class

  members who submitted valid claim forms. 4 Lucoff does not dispute that he was a

  class member and that he was sent an e-mail notice of the class action settlement

  agreement. Although Lucoff does not dispute receiving the class action settlement

  notice, he testified he does not remember receiving or reading it. By the terms of


            2
            Many of the relevant interactions between Lucoff and Navient occurred when Navient
  operated under its former name, Sallie Mae, Inc. Because the distinction between these names is
  irrelevant to the merits of this appeal, we will refer to Navient/Sallie Mae as “Navient.”
            3
            Default aversion services include counseling borrowers on repayment options to
  prevent their loans from reaching default. Navient and SAC share technology services, including
  a platform that stores borrowers’ consent to receive automated and prerecorded calls.
            4
           On September 17, 2012, the United States District Court for the Western District of
  Washington approved the class action settlement agreement (“Arthur settlement”) at issue in this
  case. See Arthur, et al. v. Sallie Mae, Inc., No. C10-0198-JRL.

                                                 3
Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page 6 of 17
            USCA11 Case: 19-13482 Date
                                   (4 ofFiled:
                                         16) 12/04/2020 Page: 4 of 15



  the settlement, class members who failed to submit revocation request forms were

  “deemed to have provided prior express consent” to receiving Navient and its

  affiliates’ calls. Lucoff does not dispute that he did not submit a revocation request

  form.

          C. Debit Form

          Two months before the Arthur settlement was approved, on July 2, 2012,

  Lucoff faxed SAC an Automatic (Electronic) Debit Authorization form that

  included his cell phone number. By submitting the debit form, Lucoff expressly

  consented to allow Navient and its affiliates to call him concerning his student

  loan. The relevant provision in the debit form provides:

          I, the Bank Account Holder, authorize Sallie Mae, and its agents or
          assigns, to communicate with me in connection with this Automatic
          Debit Authorization or any of the Customer’s current or future loans
          being serviced by Sallie Mae using any telephone number that I
          provide to Sallie Mae in this Authorization or in the future, even if
          such telephone number is associated with a cellular telephone. I
          authorize Sallie Mae to communicate with me using automated
          telephone dialing equipment and/or artificial or pre-recorded voice
          messages.

          D. Phone Call and Demographic Form

          On June 24, 2014, almost two years later, Lucoff called Navient to discuss a

  proposed settlement offer for his consolidated loan. During this call, Lucoff and a

  Navient representative had the following exchange:

          Q: Is this your cell phone number, []-0907?
          A: That is correct.
                                             4
Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page 7 of 17
            USCA11 Case: 19-13482 Date
                                   (5 ofFiled:
                                         16) 12/04/2020 Page: 5 of 15



        Q: Well, to help contact you more efficiently, may Sallie Mae Bank
        and Navient and their respective subsidiaries, affiliates, and agents
        contact you at this number?
        A: Sure.
        Q: Using an auto-dialer or pre-recorded messages regarding your
        current or future accounts[?]
        A: No.
        Q: Yes or no?
        A: No.

        After this conversation, while still on the phone with the Navient

  representative, Lucoff visited Navient’s website to fill out an automatic debit

  agreement to make payments on his delinquent student loan. When Lucoff logged

  on to Navient’s website, a form titled “Edit Your Contact Information” (the

  “demographic form”) popped up. The demographic form already contained some

  of Lucoff’s information, like his cell phone number, because Navient auto-filled

  portions of the form from information in its records. Lucoff’s cell phone number

  was not marked as a “required field” on the demographic form, and the auto-filled

  information could be deleted. The demographic form contained the following

  language, in the same sized font as the rest of the form, above the “submit” button

  on the bottom of the form:

        By providing my telephone number, I authorize SLM Corporation,
        Sallie Mae Bank, Navient Corporation and Navient Solutions, Inc.,
        and their respective subsidiaries, affiliates and agents, to contact me at
        such number using any means of communication, including, but not
        limited to, calls placed to my cellular phone using an automated
        dialing device, calls using prerecorded messages and/or SMS text
        messages, regarding any current or future loans owned or serviced by
        SLM Corporation, Sallie Mae Bank, Navient Corporation or Navient
                                            5
Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page 8 of 17
            USCA11 Case: 19-13482 Date
                                   (6 ofFiled:
                                         16) 12/04/2020 Page: 6 of 15



         Solutions, Inc., or their respective subsidiaries, affiliates and agents,
         even if I will be charged by my service provider(s) for receiving such
         communications.

         Lucoff does not dispute that this language was on the demographic form,

  and he remembered completing the demographic form while still speaking to the

  Navient representative. After the June 24, 2014 phone call, Lucoff did not attempt

  to revoke his consent again for Navient or its affiliates to call him on his cell

  phone.

         When Lucoff fell behind on his loan payments, Navient and SAC began

  calling his cell phone. 5 Lucoff sued, alleging that Navient and SAC called his cell

  phone using an ATDS and prerecorded messages, both of which require prior

  express consent to comply with the TCPA.6

         After discovery, both parties filed motions for summary judgment. Lucoff

  argued that Navient and SAC called his cell phone without his consent because he

  revoked any prior consent during the phone call with the Navient representative.

  Navient argued that Lucoff provided prior express consent to the calls (which he



         5
           Navient called to discuss Lucoff’s loan during periods of delinquency. SAC called
  (beginning on May 17, 2016) to discuss Lucoff’s options to avoid default on the loan. The calls
  occurred between April 18, 2014 (shortly before the Navient/Lucoff phone call) and the filing of
  Lucoff’s complaint.
         6
            The parties do not dispute that SAC made 1,549 calls and Navient made 418 calls to
  Lucoff’s cell phone using a non-manual “automated device.” The parties also do not dispute that
  Navient and SAC made some calls to Lucoff’s cell phone using a prerecorded message, but the
  parties do not agree on how many.

                                                 6
Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page 9 of 17
            USCA11 Case: 19-13482 Date
                                   (7 ofFiled:
                                         16) 12/04/2020 Page: 7 of 15



  could not unilaterally revoke) because he was bound by the consent provision in

  the Arthur settlement. Navient also argued that even if Lucoff could (and did)

  revoke his consent during the phone call with the Navient representative, he

  reconsented when he submitted the online demographic form.

         The district court, following the magistrate judge’s recommendation,

  determined that (1) Lucoff could not unilaterally revoke his consent to be called by

  Navient and SAC because his consent was given as consideration in a valid

  bargained-for contract (the Arthur settlement), and, alternatively (2) even if Lucoff

  could (and did) revoke his consent to be called, he nonetheless reconsented when

  he submitted the demographic form. Lucoff appealed.

         We agree with the district court that Lucoff reconsented to Navient and

  SAC’s calls when he submitted the demographic form. Accordingly, we do not

  address whether the Arthur settlement made Lucoff’s initial consent unilaterally

  irrevocable.7


         7
              The district court found that Lucoff did not have the ability to revoke unilaterally his
  consent to be called by Navient concerning his student loans. Navient’s position is that because
  Lucoff was a member of the Arthur class, failed to opt out of the class settlement, and failed to
  fill out a revocation request form, he is bound by the Arthur settlement’s prior express consent
  provision. Under Navient’s view, because the consent term is part of a bargained-for contract
  (the class action settlement agreement), Lucoff’s consent cannot be revoked unilaterally, under
  Medley v. Dish Network, LLC, 958 F.3d 1063 (11th Cir. 2020).
           In Medley, we held that a party to a valid contract who agrees to receive automated calls
  on her cell phone may not later revoke her consent unilaterally. See id. at 1071 (holding that “the
  TCPA does not authorize unilateral revocation of consent to receive automated calls when such
  consent is given in a bargained-for contractual provision”). This Court followed the Second
  Circuit’s approach to TCPA consent and held that “[p]ermitting Medley to unilaterally revoke a
  mutually-agreed-upon term in a contract would run counter to black-letter contract law in effect
                                                   7
Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page 10 of 17
             USCA11 Case: 19-13482 Date
                                    (8 ofFiled:
                                          16) 12/04/2020 Page: 8 of 15



                                     II.     Standard of Review

          “We review de novo a grant of summary judgment, and we view the

   evidence and all factual inferences in the light most favorable to the nonmoving

   party.” Bearden v. E.I. du Pont de Nemours & Co., 945 F.3d 1333, 1337 (11th Cir.

   2019). Summary judgment is appropriate only when there is “no genuine dispute

   as to any material fact and the movant is entitled to judgment as a matter of law.”

   Fed. R. Civ. P. 56(a).

                                           III.    Discussion

          The TCPA prohibits callers from using an ATDS8 or an artificial or

   prerecorded voice to make non-emergency calls to a person’s cell phone unless the

   call is made with the person’s prior express consent.9 We use common law


   at the time Congress enacted the TCPA.” Id. (citing Reyes v. Lincoln Auto. Fin. Servs., 861 F.3d
   51, 59 (2d Cir. 2017)).
            Navient asks us to expand Medley to the class action settlement agreement context and
   hold that Lucoff, an absent Arthur class member, is bound by a consent provision “agreed” to
   based on his inaction in response to the receipt of a class action settlement agreement notice,
   which he does not remember receiving. Because we agree with the district court that regardless
   of whether Lucoff could unilaterally revoke his consent, he nonetheless reconsented to Navient’s
   calls, we need not address this issue.
          8
             Navient argues that most of the calls at issue in this case are TCPA compliant
   regardless of consent because they were not made using an ATDS under this Court’s recent
   decision in Glasser, 948 F.3d 1301. Because we find Lucoff consented to Navient and SAC’s
   calls, we do not address this argument.
          9
              In full, the relevant portion of the TCPA provides that:
          (b)(1) It shall be unlawful for any person within the United States, or any person
          outside the United States if the recipient is within the United States—
                   (A) to make any call (other than a call made for emergency purposes or
                   made with the prior express consent of the called party) using any
                   automatic telephone dialing system or an artificial or prerecorded voice—

                                                     8
Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page 11 of 17
             USCA11 Case: 19-13482 Date
                                    (9 ofFiled:
                                          16) 12/04/2020 Page: 9 of 15



   principles to interpret whether a party gave—or revoked—their “prior express

   consent” to receive calls under the TCPA. Osorio v. State Farm Bank, F.S.B., 746

   F.3d 1242, 1255 (11th Cir. 2014) (“We . . . presume from the TCPA’s silence

   regarding the means of providing or revoking consent that Congress sought to

   incorporate the ‘common law concept of consent.’” (quoting Gager v. Dell Fin.

   Servs., LLC, 727 F.3d 265, 270 (3d Cir. 2013)). At common law, “consent is a

   willingness for certain conduct to occur.” Schweitzer v. Comenity Bank, 866 F.3d

   1273, 1276 (11th Cir. 2017) (citing RESTATEMENT (SECOND) OF TORTS § 892(1)

   (AM. LAW INST. 1979)). Even if a person does not intend to consent, their “words

   or conduct [that] are reasonably understood by another to be intended as consent

   . . . constitute apparent consent and are as effective as consent in fact.” See

   RESTATEMENT (SECOND) OF TORTS § 892(2). And consent is revoked “when the

   actor knows or has reason to know that the other is no longer willing for him to

   continue the particular conduct.” Schweitzer, 866 F.3d at 1278 (quoting

   RESTATEMENT (SECOND) OF TORTS § 892A cmt. i).




                  *      *          *
                         (iii) to any telephone number assigned to a paging service, cellular
                         telephone service, specialized mobile radio service, or other radio
                         common carrier service, or any service for which the called party is
                         charged for the call, unless such call is made solely to collect a
                         debt owed to or guaranteed by the United States[.]
   47 U.S.C. § 227(b)(1)(A)(iii).

                                                  9
Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page 12 of 17
            USCA11 Case: 19-13482 Date
                                   (10 of
                                       Filed:
                                          16) 12/04/2020 Page: 10 of 15



          Lucoff contends that he did not reconsent to receive Navient and SAC’s

   calls by submitting the online demographic form which said “[b]y providing my

   telephone number, I authorize [Navient] to contact me at such number using any

   means of communication, including . . . calls placed to my cellular phone using an

   [ATDS] [or] calls using prerecorded messages . . . regarding any current . . . loans

   . . . serviced by [Navient].” Lucoff argues that submitting this language did not

   constitute consent because he submitted the form right after his oral revocation to

   the Navient representative, and the form was misleading and deceptive. Lucoff

   also argues that a jury should resolve this issue, rather than the district court on

   summary judgment. We disagree. Even if Lucoff effectively revoked his prior

   consent by answering “no” to the Navient representative’s questions during the

   phone call, he later reconsented by submitting the online demographic form.10

          This case revolves around timing. Lucoff took two opposite actions

   (revoking consent and reconsenting) close in time to one another. After orally

   revoking his consent to receive certain calls from Navient, Lucoff reconsented to

   receive those same calls just moments later. But because the record is undisputed

   that Lucoff’s reconsent came after his revocation, we agree with the district court




          10
              We will assume, without deciding, that Lucoff could and did effectively revoke his
   prior express consent to be called by answering “no” to the Navient representative’s questions.
                                                  10
Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page 13 of 17
            USCA11 Case: 19-13482 Date
                                   (11 of
                                       Filed:
                                          16) 12/04/2020 Page: 11 of 15



   that Navient and SAC’s calls were made with Lucoff’s TCPA-required prior

   express consent.

         Lucoff first argues that Navient should have known that he did not intend to

   “change his mind” and reconsent so soon after revoking his consent on the phone

   with the Navient representative. But under common law, consent is effective

   regardless of whether a party “intended” to consent if his words or conduct are

   “reasonably understood by another to be intended as consent.” See RESTATEMENT

   (SECOND) OF TORTS § 892(2). It was reasonable for Navient to understand

   Lucoff’s submission of the consent language in the demographic form (clearly

   stating Lucoff authorized the calls) as Lucoff’s consent to the calls. So even if

   Lucoff did not want to receive ATDS or prerecorded calls, he nonetheless provided

   apparent consent to Navient and SAC by submitting the online demographic form

   that contained his cell phone number and a clear, unambiguous consent provision.

   See Murphy v. DCI Biologicals Orlando, LLC, 797 F.3d 1302, 1308 (11th Cir.

   2015) (providing a phone number on a form, even without an express consent

   provision, constitutes consent under the TCPA).

         Lucoff next argues that because he submitted the demographic form right

   after he answered “no” to the Navient representative’s question, Navient still knew

   or should have known that Lucoff did not want to receive the calls, under the

   “knew or should have known” standard this Court uses to determine whether


                                            11
Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page 14 of 17
            USCA11 Case: 19-13482 Date
                                   (12 of
                                       Filed:
                                          16) 12/04/2020 Page: 12 of 15



   consent was revoked. See Schweitzer, 866 F.3d at 1278. While it is true that

   Lucoff filled out the demographic form just moments after he orally revoked his

   prior consent, Lucoff cites no authority that this temporal proximity should require

   this Court to consider the separate interactions (of revoking consent and later

   reconsenting) as one lumped-together interaction. Accordingly, we disagree with

   Lucoff’s argument that the revocation of consent standard should stretch to apply

   to Lucoff’s later reconsent to Navient.

         Lucoff also argues that any reconsent gleaned from his submission of the

   demographic form was ineffective because the form, and the way he was directed

   to fill it out, were deceptive and misleading. Lucoff cites a Seventh Circuit case

   concerning consent to trespass for support that consent is ineffective if “procured

   by a misrepresentation or a misleading omission.” Desnick v. Am. Broad. Cos., 44

   F.3d 1345, 1351 (7th Cir. 1995). He points to five facts to prove that he was

   misled into providing his consent: (1) the form explained its purpose was to make

   sure Navient had “up to date records” rather than to obtain consent to call

   consumers; (2) the Navient representative directed Lucoff to the website (to fill out

   an auto debit agreement) and was still on the phone with him as he quickly

   submitted this form; (3) the form could not be submitted without at least one phone

   number being submitted because the home phone number was a required field

   (marked with an asterisk); (4) the consent provision was at the bottom of the form


                                             12
Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page 15 of 17
            USCA11 Case: 19-13482 Date
                                   (13 of
                                       Filed:
                                          16) 12/04/2020 Page: 13 of 15



   and in “fine print”; and (5) Navient auto-populated the form with information from

   its records.

          After reviewing the form, we disagree with Lucoff’s allegation that the form

   was misleading. The consent provision was located above the submit button and

   was in the same sized text as the rest of the online demographic form. Lucoff’s

   cell phone number was not marked as a “required field” (signified by asterisks) on

   the demographic form, and the information auto-filled into the form could be

   edited or deleted. The only reason Navient had Lucoff’s information in its records

   (to autofill portions of the form) is because Lucoff had previously provided it to

   Navient. Thus, the form was not misleading and Lucoff cannot now escape the

   consequences of submitting it.

          Finally, Lucoff argues that this case “at the very least” presents genuine

   issues of material fact that preclude summary judgment. We disagree. All the

   facts material to determining whether Lucoff reconsented are undisputed. 11

          Lucoff argues that the jury is the proper body to apply the “knew or should

   have known” standard for revocation of consent. But binding precedent shows that

   TCPA consent issues are appropriate for summary judgment (and that a judge can


          11
              It is undisputed that: (1) Lucoff submitted the demographic form after revoking his
   consent on the phone with the Navient representative, (2) Lucoff filled out the demographic
   form, saw his cell phone number on the form, and submitted the form containing the consent
   provision, and (3) Lucoff’s cell phone number was auto filled into the form, could have been
   removed, and was not a required field.

                                                  13
Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page 16 of 17
            USCA11 Case: 19-13482 Date
                                   (14 of
                                       Filed:
                                          16) 12/04/2020 Page: 14 of 15



   apply the “knew or should have known” standard) when the underlying facts are

   not disputed. Compare Mais v. Gulf Coast Collection Bureau, Inc., 768 F.3d 1110,

   1126 (11th Cir. 2014) (holding that summary judgment was appropriate because

   there was no factual dispute over whether the plaintiff’s wife provided his phone

   number on a hospital admission form), with Osorio, 746 F.3d at 1256 (holding that

   summary judgment was inappropriate because the plaintiff said he told the caller to

   “stop calling,” and the caller said the plaintiff never said such a thing).

         Lucoff relies on our TCPA consent decision in Schweitzer to support his

   position that a jury should resolve the reconsent issue. In Schweitzer, we found

   that a jury should determine whether the plaintiff’s vague oral statement partially

   revoked consent to receive calls. 866 F.3d at 1278–80. But the reasoning in

   Schweitzer does not apply here because the language of the consent provision

   Lucoff submitted in the demographic form was not vague. Rather, the consent

   provision made clear that Lucoff, by submitting the form, “authorized” Navient

   and its affiliates to “contact [him on his] cellular phone using an automated dialing

   device, [and] prerecorded messages . . . .” Because this provision was

   unambiguous, a jury was not needed to determine whether Lucoff provided

   Navient with consent to contact him using an ATDS and prerecorded messages.

                                     IV.    Conclusion




                                              14
Case 0:18-cv-60743-RAR Document 86 Entered on FLSD Docket 01/05/2021 Page 17 of 17
            USCA11 Case: 19-13482 Date
                                   (15 of
                                       Filed:
                                          16) 12/04/2020 Page: 15 of 15



         Because Lucoff reconsented to receive ATDS and prerecorded calls by

   submitting the online demographic form, we affirm the district court’s grant of

   summary judgment to Navient and SAC.

         AFFIRMED.




                                           15
